Citation Nr: 0715329	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran is entitled to use claimed 
unreimbursed medical expenses for calendar years 2001 and 
2002 to reduce his countable income for VA purposes.  

2.  The amount of unreimbursed medical expenses allowed for 
calendar year 2003.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to April 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In December 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran submitted a medical expense report no earlier 
than June 28, 2004, reflecting medical expenses he incurred 
in the years 2002, 2003, and 2004.  

2.  Payment of an additional $800 to any persons outside of 
the veteran's family and household is not objectively 
demonstrated.  


CONCLUSION OF LAW

1.  The veteran's submission of medical expenses at a date no 
earlier than June 2004 can not be used to reduce his 
countable income for any date prior to January 1, 2003.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.660 (2006).  

2.  The allowance of $9,600, but no more, in medical expenses 
for 2003 is appropriate.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.272 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate the claim and to assist 
in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 3.159 (West 2002 & Supp. 2005).

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, the disposition of this case is based on the 
operation of law.  The Court has held that the VCAA has no 
effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002)

Therefore, the VCAA and its implementing regulations are not 
for application in this matter.

Background

The record reflects that the veteran began receiving VA 
pension benefits in 1997.  At that time, he reported no 
countable income.  

In an August 1997 statement, the veteran reported that he was 
separated from his spouse and did not contribute to her 
financially.  Moreover, he had no access to any income that 
she had.  

In a letter from VA to the veteran in early August 1997, he 
was advised to that his spouse's earnings exceeded the limits 
set by law.  However, in a letter dated later that month, 
this was adjusted to reflect that he received no countable 
income.  

In an April 1998 letter, the veteran advised VA that he had 
reunited with his wife, and that he had begun receiving 
Social Security.  

The veteran's VA benefits were adjusted to reflect these 
changes and he was advised in a May 1998 letter.  The body of 
the letter reflects that VA FORMS 21-8768 and 21-0510 were 
included.  The Board notes that these forms include 
information regarding family medical expenses.  The veteran 
was advised that was not required to report payment of 
medical expenses but that it may be to his advantage to do so 
as it could reduce his countable income.  

In February 2000, the veteran was awarded an increased income 
limit based on his need for aid and attendance.  His award 
letter regarding this action advised him that medical 
expenses that he paid might be used to reduce the income that 
was counted.  He was to keep receipts for his medical 
expenses as they might be needed.  

VA FORM 21-8416 dated June 28, 2004, is of record.  (The 
Board notes that the exact date of receipt can not be 
determined as the form was not date-stamped into the RO.)  
This form shows medical expense of $800 per month being paid 
to C. V. in 2002 and 2003 and to O. K. from January 1, 1004, 
through June 1, 2004.  Documents in the record reflect that 
C. V. is the veteran's brother (e.g. see the veteran's 
statement in August 2004), and that O. K. is his wife (see 
April 1998 statement).  

An award action in July 2004 adjusted the veteran's benefits 
effective January 1, 2002.  This action was in error by VA 
and resulted in overpayment to the veteran from January 1, 
2002, to February 1, 2003.  It was determined, however, by VA 
in an administrative decision dated in November 2004 that as 
this error was made solely by VA, the veteran was not 
obligated to repay those benefits.  

The July 2004 award action allowed $9,600 in medical 
expenses, effective January 1, 2003.  

It is noted that the December 2004 statement of the case 
(SOC) includes a notation that when the veteran was advised 
that the $800 per month that he paid his spouse could not be 
excluded from his countable income, he amended his prior 
statements to state that the monies were paid to his 
grandchildren, Rokiea Cooper and Reggie Cooper.  The Board is 
unable at the current time to locate this amended statement.  
However, it is noted that when the veteran submitted an 
additional medical expense report in September 2004, he noted 
that Rokiea Cooper and Reggie Cooper provided aid to him in 
2003.  This was not claimed on the June 2004 medical expense 
report.  A report of contact dated in December 2004 
references the fact that the veteran had named "other 
relatives" as his attendants.  

In statements of record, to include his testimony at the 
December 2006 personal hearing, the veteran argues that he 
should be able to claim unreimbursed medical expenses for the 
calendar years 2001 and 2002 in that he filed for this 
benefit as soon as he was made aware of it.  He feels that 
the initial error was made by the VA at the RO level in 
Detroit.  He feels that he was unjustly denied moneys that 
were due to him in that a document that he filed was not date 
stamped.  

Laws and Regulations

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1) (2006).  Moreover, 38 C.F.R. § 3.660 
indicates that amended information as to countable income can 
be made only for the calendar year prior to that in which the 
amended information was received.  

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income paid 
to another member of the veteran's household is earned income 
and is not excluded under 38 C.F.R. § 3.272.  The rate at 
which the veteran may be paid pension is reduced by the 
amount of the veteran's countable annual income.  38 C.F.R. § 
3.23.

Analysis

The evidence summarized above reflects that the veteran was 
advised in 1998 that it might be to his advantage to report 
payment of medical expenses as it could reduce his countable 
income.  He submitted such a report reflecting payments to 
his brother in 2002 and 2003 and to his wife in 2004 for his 
aid and attendance.  The report was not date-stamped by the 
RO, but as the document was dated on June 28, 2004, in the 
veteran's hand, it is reasonable assumed that the document 
was not received prior to that date.

38 C.F.R. § 3.660 clearly provides that amended information 
to countable income can be made only for the calendar year 
prior to that in which the amended information was received.  
Thus, the veteran's submission of medical expenses in June 
2004 can not be used to reduce his countable income for any 
date prior to January 1, 2003.  

In actuality in this case, and as summarized earlier, the VA 
erred and adjusted the veteran's benefits effective January 
1, 2002.  But, this was deemed to be a VA error and not any 
fault of the veteran's.  He was therefore not required to 
repay the overpayment that he received for the period January 
1, 2002, through February 1, 2003.  

While the Board has considered the veteran's contentions as 
to this issue, including the report of complicity between VA 
at the RO level and his service organization, and the 
assertion that the RO's failure to date-stamp the date of 
submission of his document resulting in the denial of his 
claim, the Board points out that his claim fails due to the 
disposition of this case is based on the operation of law.  
Neither of these contentions has any bearing on the fact that 
the medical expenses amendment submitted by the veteran was 
dated in his hand on June 28, 2004.  The Board considered the 
submission of the document as of that date, and as the 
amendment as to countable income can be made only for the 
calendar year prior that in which the information was 
received, the only year that the veteran's income might be 
reduced under these circumstances is 2003.  

That being said, the Board will now consider whether the 
amount of unreimbursed medical expenses to be allowed for the 
calendar year 2003 is $9,600 as noted in the award action in 
2004, or if additional amounts may be allowed.  

As summarized above, in the medical expenses report submitted 
in 2004, the veteran claimed that he paid his wife $800 per 
month from January to June 2004 for his aid and attendance.  
This amount of income cannot be excluded from the veteran's 
countable income as this is money that is paid to the same 
household as the veteran's.  See 38 C.F.R. § 3.272.  Further, 
the claims file includes conflicting evidence as to 
additional persons paid in 2003 regarding his care.  As noted 
above, the evidence suggests that money was paid to family 
members other than his spouse for his care in 2003, but this 
was not reported until after his claim was initially denied 
by RO.  Clearly, the claims file includes contradictory 
evidence as to who provided aid to the veteran in 2003.  

Inconsistent statements such as these provided by the veteran 
clearly compromise their probative value.  It would be 
conjecture on the part of the Board to pick one statement 
over another and since such conjecture is precluded in the 
Board determinations, it follows that neither statements is 
found reliable.  Thus, the claim will be based on the 
evidence of record without consideration of inconsistent 
declarations.  

As there is no objective evidence showing payment of 
additional $800 payments to any persons outside the veteran's 
household, that expense cannot be granted.  Therefore, based 
on the evidence of record, the allowance of $9,600, and no 
more, in medical expenses for calendar year 2003 is 
appropriate.  The claim for an increased amount of 
unreimbursed medical expenses for 2003 is denied.  



The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim.  38 C.F.R. § 3.102 (2006).  


ORDER

The veteran is not entitled to use claimed unreimbursed 
medical expenses for calendar years 2001 and 2002 to reduce 
his countable income for VA purposes.  

The amount of unreimbursed medical expenses allowed for 
calendar year 2003 is not in excess of $9,600.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


